Name: Council Regulation (EC) No 1662/2003 of 22 September 2003 amending Regulation (EC) No 1030/2003 concerning certain restrictive measures in respect of Liberia
 Type: Regulation
 Subject Matter: cooperation policy;  international affairs;  Africa;  defence
 Date Published: nan

 Avis juridique important|32003R1662Council Regulation (EC) No 1662/2003 of 22 September 2003 amending Regulation (EC) No 1030/2003 concerning certain restrictive measures in respect of Liberia Official Journal L 235 , 23/09/2003 P. 0001 - 0002Council Regulation (EC) No 1662/2003of 22 September 2003amending Regulation (EC) No 1030/2003 concerning certain restrictive measures in respect of LiberiaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 301 thereof,Having regard to Common Position 2003/666/CFSP of 22 September 2003 amending Common Position 2001/357/CFSP concerning restrictive measures against Liberia(1),Having regard to the proposal from the Commission,Whereas:(1) United Nations Security Council Resolution 1497 (2003) of 1 August 2003 (hereinafter referred to as UNSCR 1497 (2003)) authorised Member States of the United Nations to establish a multinational force in Liberia to support the implementation of the 17 June 2003 ceasefire agreement, and to exempt the supply of arms and related material, as well as the provision of technical training or assistance, to the multinational force from the arms embargo imposed by United Nations Security Council Resolution 1343 (2001) of 7 March 2001.(2) Common Position 2001/357/CFSP(2) and Regulation (EC) No 1030/2003(3) imposed restrictive measures against Liberia. Common Position 2003/666/CFSP makes provision for an amendment of the current regime in order to align it with UNSCR 1497 (2003).(3) Regulation (EC) No 1030/2003 which, inter alia, prohibits providing Liberia with technical training or assistance related to arms and related materiel of all types, should therefore be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Article 1(2) of Regulation (EC) No 1030/2003 shall be replaced by the following:"2. The prohibition referred to in paragraph 1 shall not apply:(a) to the provision of such technical training and assistance intended solely for support of and use by the multinational force in Liberia, if an authorisation in advance for such activities has been granted by the competent authorities, as listed in Annex I, of the Member State where the provider of such technical training and assistance is established;(b) to any other provision of such technical training and assistance for which the Committee established by paragraph 14 of United Nations Security Council Resolution 1343 (2001) has granted an exemption in advance. Such exemptions shall be obtained through the competent authorities of the Member States listed in Annex I to this Regulation."Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 September 2003.For the CouncilThe PresidentR. Buttiglione(1) See page 28 of this Official Journal.(2) OJ L 126, 8.5.2001, p. 1. Common Position as last amended by Common Position 2003/365/CFSP (OJ L 124, 20.5.2003, p. 49).(3) OJ L 150, 18.6.2003, p. 1.